DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitation “a series of longitudinally spaced only partially overlapping transverse slots”.  However, the disclosure shows two sets of slots, where each set only partially overlaps with the other set (figures 10A-11B).  The slots within each respective set of slots fully overlap with each other.  The claim, as amended, requires that the series of slots are only partially overlapping, while the slots in each set of slots in the figures fully overlap.  The office suggests amending the claim to require two sets of slots which partially overlap with each other, or amending the claim to require alternating or staggered slots.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least a first portion of the plurality of vertically stacked slits being laterally offset from a second portion of the plurality of vertically stacked slits”.  It is unclear whether “portion” refers to a subset of the plurality of slits, or whether “portion” refers to a portion of each slit.  For examination purposes, the office considers it to refer to a portion of each slit (each slit has a first portion offset from a second portion).  The office suggests amending the claim to replace “portion” with “set” in order to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. (Pub. No. US 2011/0087293) in view of Buss et al. (Pub. No. US 2010/0212460 A1).
Regarding claims 1-5, 7, and 11, Ferreira et al. discloses a bone fixation system 100, comprising: a bone fastener 162 having an externally threaded shank and a generally spherical head (paragraphs 0052-0055); a tower 102 having a tower body including a plurality of tower walls 116b, 118b, each of the tower walls including at least one flexible section 112 positioned between a first rigid section and a second rigid section (illustrated in figure 1), the first rigid section of each of the tower walls forming a rigid first tower body section 108 and the second rigid section of each of the tower walls forming a rigid second tower body section 110, each of the at least one flexible sections 112 comprising a plurality of vertically stacked slits (illustrated in figure 9) extending substantially transverse across less than an entirety of each of the tower walls (the slits extend along only a central portion of the length of the tower walls, so they extend across less than an entirety of each tower section), at least a portion of the plurality of vertically stacked slits being laterally offset from a second portion of the plurality of vertically stacked slits (the office interprets this limitation to require that a portion of each slit is offset from a second portion of that same slit- see 112 rejection above for suggestions),  wherein the plurality of tower walls are separated by at least one tower channel 114 (figures 1 and 9), the plurality of vertically stacked slits each having a first end and a second end, the first end of the plurality of vertically stacked slits opening into the at least one tower channel (illustrated in figure 9), each of the plurality of tower walls having a first end proximate to a frangible linkage 122 and an opposing second end proximate to at least one severable bridge element (illustrated in figure 10) which extends across the tower channel 114 between the plurality of tower walls (figures 1 and 9); a connection element 160 attached to the substantially rigid second tower body section 119 by the frangible linkage 122 (figure 1; paragraph 0038), the connection element 160 having a distal opening sized to accommodate the shank of the bone fastener 162 (paragraph 0054), the connection element 160 further having an internal threadform 164a formed on an inner surface therein (paragraph 0053; figure 5); and a set screw 130 having an external set screw thread configured to mate with the internal threadform 164a of the connection element 160 (paragraph 0053; figure 3).  The bone fastener 162 comprises a polyaxial pedicle screw, with the shank extending from the head (figure 5; paragraphs 0052-0055).  The connection element 160 further comprises a cavity that receives and holds the head of the bone fastener 162 (figure 5; paragraphs 0052-0055).  The connection element 160 further comprises a channel 166b formed by a pair of upper inner walls (figure 5).  The system further comprises a fastener connector 106 having a portion that seats within the channel 166b (figure 7).  The at least one flexible section 112 is located proximal to a midpoint of the tower body (figure 1).  A portion of the tower body comprises a pair of elongated walls 116a, 118a separated by at least one tower channel 114, with at least one proximal bridge element 108 adjacent to the tower channel 114 extending between the elongated walls (figures 5 and 6).  The at least one tower channel 114 comprises a longitudinally extending channel extending across the frangible linkage 122 (figure 6).

    PNG
    media_image1.png
    851
    709
    media_image1.png
    Greyscale

Ferrieira discloses the claimed invention except wherein the second end of the slits includes an enlarged opening. 
However, Buss et al. teaches wherein a second end of a slit includes an enlarged, rounded opening 144 for the purpose of reducing stress concentrations at the second end of the slit (paragraph 0044; figure 10).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the slits disclosed by Ferreira et al. to include an enlarged second end, as taught by Buss et al., in order to reduce stress concentrations in the device.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferreria et al. (Pub. No. US 2011/0087293 A1) in view of Buss et al. (Pub. No. US 2010/0212460 A1) and further in view of Hutton et al. (Pub. No. US 2008/0082103 A1).
Regarding claims 6 and 8, Ferreira et al. as modified by Buss et al. discloses the claimed invention except wherein at least a portion of the tower body includes an internal tower thread; wherein the internal threadform of the connection element mates with the internal tower thread.
Hutton et al. teaches wherein at least a portion of the tower body 100 includes an internal tower thread 116; wherein the internal threadform 116 of the connector mates with the internal tower thread 116 (figure 1B); for the purpose of allowing a set screw to reduce the rod from the tower to the connector (paragraph 0041).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the tower body such that at least a portion of the tower body includes an internal tower thread; wherein the internal threadform of the connector extends across the frangible linkage and mates with the internal tower thread, as taught by Hutton et al., in order to allow the set screw to reduce the rod from the tower to the connector.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al. (Pub. No. US 2011/0087293 A1) in view of Buss et al. (Pub. No. US 2010/0212460 A1) and further in view of Justis et al. (Pub. No. US 2012/0109208 A1).
Regarding claim 9, Ferreira et al. as modified by Buss et al. discloses the claimed invention except wherein the connection element further comprises at least one inner ring which engages with the generally spherical head of the bone fastener.  
Justis et al. teaches wherein a connection element 50 comprises an inner ring 82 for the purpose of enhancing locking of the bone fastener within the connection element 50 (paragraph 0027; figure 4).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the system such that the connection element further comprises at least one inner ring which engages with the generally spherical head of the bone fastener, as taught by Justis et al., for the purpose of enhancing locking of the bone fastener within the connection element.
Allowable Subject Matter
Claims 21-28 and 30 are allowed.
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
With regard to claims 1-5, 7, and 11, Applicant argues that the modification of Ferreira with the teachings of Buss would either require removal of material to make the enlarged opening, thereby weakening of severing the leg, or would require the addition of material to the hinge, thereby increasing the cross-sectional dimensions of the device, both of which would be undesirable.  Applicant’s arguments regarding the combination of Ferreira and Buss are not persuasive for the same reasons listed in the advisory action mailed on 3/24/2022.  Buss teaches that the distal end of a slit is enlarged/rounded in order to prevent failure at the slit. The office modifies the slits of Ferreira to have an enlarged/rounded distal end in order to prevent failure at the slits. The length of the slits is not changed by the modification. The office merely changes the shape of the distal end of the slit to be rounded. Doing so does not sever the hinge or require an enlargement of the hinge. Furthermore, even if the shape of the hinge were changed/enlarged, the flexibility of the tower would accommodate any such changes and allow the device to still function as a minimally invasive device.  To further elaborate, the office has included a picture of the proposed modification below.

    PNG
    media_image2.png
    771
    655
    media_image2.png
    Greyscale

Applicant’s arguments with respect to claim(s) 12-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner was unable to reach Applicant’s representative to discuss making the proposed changes in order to place the application in condition for allowance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773